IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0933
                               Filed September 23, 2020


IN THE INTEREST OF A.B.,
Minor Child,

R.J., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



          A father appeals the termination of his parental rights to his child.

AFFIRMED.



          Jeremy Feitelson of Feitelson Law, L.L.C., West Des Moines, for appellant

father.

          Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

          Karl Wolle of the Juvenile Public Defender’s Office, Des Moines, attorney

and guardian ad litem for minor child.



          Considered by Doyle, P.J., Mullins, J., and Carr, S.J.*

          *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


CARR, Senior Judge.

       A father appeals the termination of his parental rights to his child. He

contends termination goes against the child’s best interests. We review his claim

de novo. See In re A.S., 906 N.W.2d 467, 472 (Iowa 2018).

       The father has a long history of juvenile court involvement that extends

almost twenty years.     The father was first involved in two child-in-need-of-

assistance (CINA) proceedings involving two older children in 2001 and 2003. His

parental rights to those children were terminated in 2005 due to unresolved issues

with substance use and physical abuse. The child at issue in this appeal was born

in 2010 and first came to the juvenile court’s attention in 2013. There were

concerns about the father’s substance use, and though he admitted a history of

methamphetamine use, the father claimed he stopped using it several years

earlier. The child was again the subject of CINA proceedings in 2013, which ended

when the mother’s parental rights were terminated in 2015.

       The most recent CINA proceedings began in July 2018, when the Iowa

Department of Human Services (DHS) received a report that the father was using

methamphetamine while caring for the child.             The father denied using

methamphetamine but tested positive for it. The father attributed the positive result

to using a vape pen that he claimed a family member used to smoke

methamphetamine and failed to clean afterward. When interviewed, that family

member admitted to using methamphetamine with the father while the child was in

the home. The juvenile court found the family member’s explanation more credible

based on details he provided and more plausible based on other objective

evidence of the father’s drug use. The court noted that the father’s demeanor at
                                          3


the CINA hearing “was aggressive and disrespectful,” which “was similar to his

behaviors at the beginning of the prior [CINA] case.” The juvenile court adjudicated

the child to be a CINA and expressed concern that the father’s demeanor, his

refusal to obtain a new substance-abuse evaluation, and his denial of substance

use would impede his progress.

       Despite the juvenile court’s prediction, things seemed to be going well in the

fifteen months that followed the CINA adjudication. The father participated in

therapy and tested negative for substance use. By June 2019, the State moved

to return the child to the father’s custody, which all parties supported and the

juvenile court granted. At the August 2019 disposition review, the court found that

the CINA proceedings were moving toward successful closure.

       But in January 2020, a DHS worker “identified several red flags” that

suggested the father had relapsed: (1) the father stopped attending therapy for a

long time, (2) the father failed to follow through with services for the child, (3) the

child reported that the father resumed a relationship with a girlfriend who had a

history of substance use, (4) the father failed to provide drug screens on the day

requested, and (5) the father failed to make his home or the child available for

scheduled appointments with the DHS.             The State moved to modify the

dispositional order to place the child outside the home, which the juvenile court

granted until it could further review the matter.

       At the modification hearing, the court again observed that the father

appeared “agitated and argumentative.” The court continued the matter to allow

the father to provide a drug screen and make the child available to the DHS during

a home visit.      The results of the drug screen showed a high level of
                                          4


methamphetamine, but the father again denied any drug use. He also denied

contact with the girlfriend, claiming the child lied. In its February 2020 disposition

review order, the juvenile court found the father’s continued denial about his

substance use “creates a clear barrier for this child to be safely returned,” noting

his “pattern of not taking responsibility for his actions and blaming others, including

his child and DHS for the current circumstances.” The court continued the child’s

placement out of the home.

       In April 2020, the State petitioned to terminate the father’s parental rights

under Iowa Code section 232.116(1)(d), (e), (g), and (l) (2020). At the termination

hearing, the father testified he used methamphetamine for three or four months

when he was twenty-eight years old but stopped and never used again. The

juvenile court found that this testimony contradicted the information the father

provided in prior substance-abuse evaluations and concluded that the father

continued to use. The juvenile court terminated the father’s parental rights under

section 232.116(1)(d) and (g). On appeal, the father does not dispute that the

State proved the grounds for termination, only contests the finding that termination

is in the child’s best interests.

       If a ground for termination exists, the court must decide whether to terminate

parental rights by “giv[ing] primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child.” Iowa Code

§ 232.116(2). “[T]he legislature ‘has significantly, and not too subtly, identified a

child’s safety and . . . need for a permanent home as the defining elements in a
                                          5

child’s best interests.’” In re H.S., 805 N.W.2d 737, 748 (Iowa 2011) (citation

omitted).

       Both defining elements of the best-interest determination are at issue. The

juvenile court removed the child from the home because of concerns the father

used methamphetamine while caring for the child. Despite the father’s denials, the

juvenile court found the more credible evidence showed the father continues to

use methamphetamine. We give weight to these findings. See A.S., 906 N.W.2d

at 472. The father’s substance use presents a clear danger to the child’s safety.

See In re A.B., 815 N.W.2d 764, 776 (Iowa 2012) (noting that “an unresolved,

severe, and chronic drug addiction can render a parent unfit”). Thus the element

of safety supports termination. See id. (“No parent should leave his small children

in the care of a meth addict—the hazards are too great.” (citation omitted)).

       On the element of permanency, the father does not challenge the juvenile

court’s determination “that an additional period of rehabilitation would not correct

the situation.” See Iowa Code § 232.116(1)(g)(4). The father’s failure to admit his

ongoing methamphetamine use and to seek treatment makes it impossible for a

parent-child reunion to occur. The past twenty years have shown that the father

is unwilling or unable to change even when confronted with the possibility of losing

his children. See In re B.H.A., 938 N.W.2d 227, 233 (Iowa 2020) (stating that in

determining a child’s best interests, the court may gain insight into what the future

likely holds for the child if returned to the parent’s care from evidence of the

parent’s past performance because “that performance may be indicative of the

quality of the future care that parent is capable of providing” (citation omitted)). If

we preserve the father’s parental rights, the best the child can hope for is to remain
                                            6


in a placement outside the home1 for another eight years, which “is not preferred

to termination of parental rights.” In re R.L., 541 N.W.2d 900, 903 (Iowa Ct. App.

1995).

         The child is ten years old and has been the subject of CINA and termination

proceedings on and off for the past seven years. Two years after the child’s

removal, the father is no closer to having her returned to his care. Delaying

termination any longer would go against the child’s best interests. See In re A.M.,

843 N.W.2d 100, 112 (Iowa 2014) (“It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” (citation omitted)); In re R.J., 436

N.W.2d 630, 636 (Iowa 1989) (noting that “patience on behalf of the parent can

quickly translate into intolerable hardship for the child[]”); see also R.L., 541

N.W.2d at 904 (finding termination was in the best interests of the children rather

than long-term foster care where the children had “already been forced to endure

three years of foster care at the time of the termination proceedings”).

         We affirm the termination of the father’s parental rights.

         AFFIRMED.




1 We note that although the child is in the care of a relative, the decision to
terminate “is not to be countermanded by the ability and willingness of a family
relative to take the child.” A.S., 906 N.W.2d at 475 (citation omitted). The family
member is willing to adopt the child, which would provide the permanency the child
needs.